948 F.2d 934
UNITED STATES of America, Plaintiff-Appellee,v.Christopher Barry GREER, Daniel Alvis Wood, Sean ChristianTarrant, Michael Lewis Lawrence, and Lance JonJordan, Defendants-Appellants.
No. 90-1348.
United States Court of Appeals,Fifth Circuit.
Dec. 3, 1991.

Jeb Loveless, Dallas, Tex.  (court-appointed), for Tarrant.
James M. Murphy, Dallas, Tex.  (court-appointed), for Greer.
J. Craig Jett, Dallas, Tex.  (court-appointed), for Wood.
R. Kristin Weaver, Dallas, Tex., for Jordan.
Blake Withrow, Dallas, Tex., for Lawrence.
David L. Botsford, Alvis, Carssow, Cummins, Hoeffner & Botsford, Austin, Tex., for amicus curiae, Texas Criminal Defense Lawyers Assoc.
Lisa J. Stark, Dept. of Justice, Washington, D.C., for U.S.
Appeals from the United States District Court for the Northern District of Texas.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion August 13, 1991, 5 Cir., 1991, 939 F.2d 1076)
Before CLARK, Chief Judge, POLITZ, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.